DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-15 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	communicator in at least claim 1.
b.	information providing system in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Communicator is interpreted to cover at least one of the structures provided in [0063] of applicant specification; and equivalent thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “and comparing the recognized text information with the text information displayed on the exterior of the item stored in the memory” in lines 8-9; which limitation is indefinite as the term “the item stored in the memory” lacks antecedent basis. Also, it is unclear which previously recited element is stored in the memory. It is “the item” or “the text information”? It is uncertain.

For examination purposes, the limitation above will be interpreted as “and comparing the recognized text information with the text information displayed on the exterior of the item”.

Claim 4 calls for the limitation “type information of the item” in line 3, which limitation renders the claim indefinite because it is unclear what the word "type" is intended to convey. The scope of the word is not understood when read in light of the specification. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).

Claim 7 calls for the limitation “a second door which exposes the storage space located inside the first door”; which limitation is indefinite as it is unclear as to how a door that does not cover a storage space is configured to exposed said storage space. In other words, the second door 1Do of applicant does not cover the storage space located inside the first door 2Do. Thus, it is uncertain how the door 1Do exposes the storage space located inside the first door 2Do.

For examination purposes, claim 7 will be interpreted as “a second door which exposes a second storage space located inside the second door”.

Claim 15 calls for the limitation “a first deep neural network model which is trained in advance to estimate item information” which recitation renders the claim indefinite, since the claim recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim(s) 2-10 and 15 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh Min Jin (KR 20120117464 A) [herein afterwards referred to as OMJ] in view of Kim (US 20180276473 A1).

Regarding claim 1:
OMJ discloses a refrigerator #10, comprising: 
a camera #100 configured to photograph an item placed in one or more storage spaces ([0018 & 0021]); 
a communicator #170 configured to communicate with an information providing system #150 (Fig. 2; [0028]); 
a memory #140 configured to store item information of the item and text information displayed on an exterior of the item ([0048], [0068], & [0072]); and 
a processor configured to identify the item placed in the storage space by recognizing text information included in a photographed image of the item photographed by the camera, and comparing the recognized text information with the text information displayed on the exterior of the item (see at least [0053-0054] and [0048], [0068], & [0072]), 
wherein when the item placed in the storage space is not identified in the comparison, the processor transmits the photographed image to the information providing system via the communicator (Fig. 2; [0028]). 

Note: the limitation “when the item placed in the storage space is not identified in the comparison” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

Alternately, to the extent that applicant submits that OMJ does not disclose “wherein when the item placed in the storage space is not identified in the comparison, the processor transmits the photographed image to the information providing system via the communicator”; Kim discloses wherein when an item is not identified in a comparison, a processor transmits a photographed image of the item to an information providing system via a communicator (see at least [0176-0178]: the processor select an interface for searching for image information. This is inherently performed because the processor did not recognized the image. Also, inherently, the interaction between the processor and the interface or server is done via a communicator).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ with claimed arrangement as taught by Kim.

One of ordinary skills would have recognized that doing so would have allowed the refrigerator to gather more information about the object so as to better perform comparisons (see Kim [0176-0178] and OMJ [0053-0054] & [0072]).

Regarding claim 2:
OMJ either alone or as modified discloses all the limitations, except for wherein the processor recognizes expiration date information of the identified item on the basis of text.

OMJ clearly discloses wherein information of the identified item are in the memory ([0072]). 

OMJ further discloses wherein the date of stocking or the date of shipment identified by the processor is stored in the memory ([0072]).

Since the processor of OMJ is capable of identifying a date based on text information from the image; and since expiration dates are commonly known for food quality purposes; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ either alone of as modified with the processor recognizing expiration date information of the identified item.

One of ordinary skills would have recognized that doing so would have allowed the refrigerator to signal expired products so as to prevent food poisoning.

Regarding claim 6:
OMJ either alone or as modified discloses all the limitations.
OMJ further disclose a main body #20 which contains a storage compartment comprising one or more storage spaces (defined by #42, Fig. 1); and a first door #32 which is hinged to the main body so as to rotate in front of one side of the storage compartment, wherein the one or more storage spaces comprise a storage space #22 located inside the first door (see Fig. 1). 

Regarding claim 7:
OMJ either alone or as modified discloses all the limitations.
OMJ further discloses a second door #31 which exposes a second storage space located inside the second door. 

Regarding claim 8:
OMJ either alone or as modified discloses all the limitations, except for wherein the second door comprises a transparent display, and the processor controls a light emitter disposed in the storage space located inside the first door such that the storage space located inside the first door becomes visible when a knocking event occurs on the second door while the second door is closed.

Nonetheless, by official notice, the examiner submits that the provision of a transparent display to a door of a refrigerator is well known in the art. Furthermore, the provision of a processor that controls a light emitter disposed in the storage space located inside the door of a refrigerator such that the storage space becomes visible is also well known in the art.

Note: the limitation “when a knocking event occurs on the second door while the second door is closed” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ either alone or as modified with the claimed arrangement above as taught by general state of the art.

One of ordinary skills would have recognized that doing so would have facilitated evaluation of the content of the refrigerator by an outside user via transparency and illumination; thereby, reducing power consumption of the refrigerator (at least by virtue of the door being operated less frequently).

Regarding claim 9:
The limitation “wherein when the knocking event occurs on the second door, the processor outputs, via the transparent display, at least one of item information, text information, or notification information of an expiration date of the item disposed in the storage space located inside the first door, based on augmented reality” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

OMJ either alone or as modified discloses all the limitations, except for wherein the processor outputs, via the transparent display, at least one of item information, text information, or notification information of an expiration date of the item disposed in the storage space.

By official notice, the examiner submits that using a processor to outputs information to a transparent display is well known in the art.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ either alone or as modified with the claimed arrangement above as taught by general state of the art.

One of ordinary skills would have recognized that doing so would have facilitated evaluation of the content of the refrigerator (from an outside of the refrigerator); thereby, reducing power consumption of the refrigerator (at least by virtue of the door being operated less frequently).

Regarding claim 10:
OMJ either alone or as modified discloses all the limitations, except for wherein the processor transmits, via the communicator, item information of an item nearing an expiration date to a predetermined mobile terminal. 

OMJ further discloses wherein the date of stocking or the date of shipment identified by the processor is stored in the memory ([0072]).

Since the processor of OMJ is capable of identifying a date based on text information from the image; and since expiration dates are commonly known for food quality purposes; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ either alone of as modified with the processor transmitting, via the communicator, item information of an item nearing an expiration date to a predetermined mobile terminal. 

One of ordinary skills would have recognized that doing so would have allowed the refrigerator to signal expired products so as to prevent food poisoning.

Regarding claims 11-12:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 11-13, as claimed, would necessarily result from the normal operation of the prior art apparatus discussed in the rejection of the claims above. See MPEP 2112.02.

Regarding claim 14:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 14.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh Min Jin (KR 20120117464 A) [herein afterwards referred to as OMJ] in view of Kim (US 20180276473 A1); and further in view of Pearson (US 20170161806 A1).

Regarding claim 4:
OMJ either alone or as modified discloses all the limitations, except for wherein the recognized text information comprises trademark information displayed on the exterior of the item, and the item information comprises at least one of the shape information of the item, or manufacturer information of the item. 

Nonetheless, image recognition to detect trademark information and the shape information of an item, or manufacturer information of the item is a well-known practice of the prior art (see Pearson, [0157], last sentence).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ either alone or as modified with the claimed configuration above as taught by Pearson.

One of ordinary skills would have recognized that doing so would have facilitated detection of the content of the refrigerator based on the captured image; thereby, better performing comparisons (see OMJ [0053-0054] & [0072]).

Regarding claim 5:
OMJ as modified discloses all the limitations, except for wherein the processor recognizes expiration date information of the identified item on the basis of text.

OMJ clearly discloses wherein information of the identified item are in the memory ([0072]). 

OMJ further discloses wherein the date of stocking or the date of shipment identified by the processor is stored in the memory ([0072]).

Since the processor of OMJ is capable of identifying a date based on text information from the image; and since expiration dates are commonly known for food quality purposes; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of OMJ as modified with the processor recognizing expiration date information of the identified item.

One of ordinary skills would have recognized that doing so would have allowed the refrigerator to signal expired products so as to prevent food poisoning.

Allowable Subject Matter
Claims 3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or disclose wherein the processor distinguishes whether the item identified in the comparison is a previously placed item in the storage space or a newly placed item in the storage space, based on the expiration date information of the item stored in the memory as per claim 3; and wherein the method further comprises identifying whether the item identified in the comparison is a previously placed item in the storage space or a newly placed item in the storage space, based on previously stored expiration date information of the item. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify OMJ alone or in combination with Kim to include the aforementioned limitations.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eraker (US 10242400 B1) teaches image recognition to text and trademark.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763